                                   Case 2:19-cv-02214-APG-BNW Document 25
                                                                       24 Filed 06/22/20
                                                                                06/18/20 Page 1 of 4



                     1        MONTGOMERY PAEK, ESQ., Bar # 10176
                              AMY THOMPSON, ESQ., Bar # 11907
                     2        LITTLER MENDELSON, P.C.
                              3960 Howard Hughes Parkway
                     3        Suite 300
                              Las Vegas, NV 89169-5937
                     4        Telephone:    702.862.8800
                              Fax No.:      702.862.8811
                     5        Email: mpaek@littler.com
                              Email: athompson@littler.com
                     6
                              Attorneys for Defendant
                     7

                     8                                         UNITED STATES DISTRICT COURT
                     9                                              DISTRICT OF NEVADA
                  10         JASMINE A. EASLEY, individually,

                  11                             Plaintiff,                    Case No. 2:19-cv-02214-APG-BNW

                  12         vs.                                               STIPULATION AND [PROPOSED] ORDER
                                                                               TO EXTEND DISCOVERY DEADLINES
                  13         AMERIPRISE FINANCIAL SERVICES,
                             INC. n/k/a AMERIPRISE FINANCIAL
                             SERVICES, LLC, a Delaware Corporation,            (FIRST REQUEST)
                  14

                  15                             Defendant.

                  16

                  17                  Pursuant to LR IA 6-1, 6-2, and LR II 26-4, Plaintiff, JASMINE EASLEY and Defendant,
                  18          AMERIPRISE FINANCIAL SERVICES, INC. n/k/a AMERIPRISE FINANCIAL SERVICES, LLC,
                  19          by and through their respective counsel of record, hereby stipulate to amend the Discovery Plan and
                  20          Scheduling Order (ECF No. 14) by extending the outstanding discovery deadlines for a period of
                  21          ninety (90) days. This is the first request for an extension to the Discovery Plan and Scheduling Order
                  22          in this matter. The requested extension is sought in good faith and not for purposes of undue delay.
                  23          This request is submitted at least twenty-one (21) days or more before each deadline set forth below.
                  24                                          DISCOVERY COMPLETED TO DATE
                  25                  The parties have exchanged initial disclosures pursuant to FRCP 26(a)(1). Plaintiff and
                  26          Defendant have each served a first supplement to their initial disclosures. Defendant propounded its
                  27          First Set of Interrogatories and Requests for Production of Documents on Plaintiff and has received
                  28
LITTLER MENDELSON
      ATTORNEYS AT LAW
3960 Howard Hughes Parkway
          Suite 300
 Las Vegas, NV 89169-5937
        702.862.8800
                               Case 2:19-cv-02214-APG-BNW Document 25
                                                                   24 Filed 06/22/20
                                                                            06/18/20 Page 2 of 4



                     1
                             responses.   Plaintiff propounded her First Set of Interrogatories, Requests for Production of
                     2
                             Documents, and Requests for Admission and Defendant has responded to the Requests for Production
                     3
                             and Requests for Admission. Defendant’s answers to Plaintiff’s Interrogatories are due June 25, 2020.
                     4
                             Defendant has issued a FOIA request and received a response. Defendant has issued third party
                     5
                             subpoenas to Plaintiff’s prior employers and medical providers.
                     6
                                                  DISCOVERY THAT REMAINS TO BE COMPLETED
                     7

                     8              Written discovery is ongoing in this case. The parties are in the process of reviewing each

                     9       other’s discovery responses. Defendant will require time to receive and review subpoenaed records,

                  10         assess the need for third-party depositions concerning the subpoenaed records, and take Plaintiff’s

                  11         deposition together with any percipient witnesses. Plaintiff intends to take depositions of Defendant’s

                  12         percipient witnesses.

                  13                          REASONS FOR EXTENSION TO COMPLETE DISCOVERY
                  14                This extension is necessary to allow both parties ample time to complete all appropriate
                  15         discovery. Specifically, additional time is needed to complete written discovery and serve and receive
                  16         responses to third-party subpoenas, as well as notice and take depositions and conduct additional third-
                  17         party discovery. Responses to subpoenas have been delayed due to COVID-19 related issues resulting
                  18         in delays in service and response time due to business impacts of the third parties where subpoenas
                  19         were directed. Moreover, Defendant has only recently received an authorization from Plaintiff to
                  20         subpoena Plaintiff’s medical records and will need to obtain and review those records in order to
                  21         sufficiently evaluate the need for an expert. Further, defense counsel will be taking a leave of absence
                  22         tentatively beginning July 13, 2020 and as a result it is anticipated that depositions may be delayed.
                  23                The parties believe that, absent any unforeseen circumstances, all necessary discovery can be
                  24         accomplished by the requested extended deadline. Good cause exists to extend all deadlines in order
                  25         to permit the parties to achieve their respective stated discovery goals and in consideration of current
                  26         restrictions in place that have affected the parties’ availability, witness availability, and undersigned
                  27         counsel’s availability.
                  28
LITTLER MENDELSON
                                                                                2.
      ATTORNEYS AT LAW
3960 Howard Hughes Parkway
          Suite 300
 Las Vegas, NV 89169-5937
        702.862.8800
                               Case 2:19-cv-02214-APG-BNW Document 25
                                                                   24 Filed 06/22/20
                                                                            06/18/20 Page 3 of 4



                     1                                      PROPOSED REVISED DISCOVERY PLAN
                     2              1.      Discovery Cut-Off Deadline
                     3              The discovery cut-off deadline shall be extended for ninety (90) days from September 7, 2020
                     4       to December 7, 2020.
                     5              2.      Fed. R. Civ. P. 26(a)(2) Disclosures (Experts)
                     6              In accordance with Rule 26(a)(2), initial disclosures identifying experts shall be made sixty
                     7       (60) days prior to the discovery cut-off date, and therefore, not later than October 8, 2020 and
                     8       disclosures identifying rebuttal experts shall be made thirty (30) days after the initial disclosure of
                     9       experts and, therefore, not later than November 9, 2020.
                  10                3.      Dispositive Motions Deadline
                  11                The parties shall file dispositive motions thirty (30) days after the extended discovery cut-off
                  12         date of December 7, 2020 and therefore, not later than January 6, 2021.
                  13                4.      Joint Pretrial Order Deadline
                  14                If no dispositive motions are filed, and unless otherwise ordered by this Court, the Joint Pretrial
                  15         Order shall be filed thirty (30) days after the date set for filing dispositive motions, and therefore, not
                  16         later than February 5, 2021. In the event dispositive motions are filed, the date for filing the Joint
                  17         Pretrial Order shall be suspended until thirty (30) days after the Court enters a ruling on the dispositive
                  18         motions or otherwise by further order of the Court.
                  19                5.      Fed. R. Civ. P. 26(a)(3) Disclosures
                  20                If no dispositive motions are filed, and unless otherwise ordered by this Court, the pre-trial
                  21         disclosures deadline shall be thirty (30) days from the extended dispositive motions deadline of
                  22         January 6, 2021, and therefore, not later than February 5, 2021.
                  23                6.      Interim Status Report Deadline
                  24                An Interim Status Report was filed on May 27, 2020 (ECF No. 21).
                  25         ///
                  26         ///
                  27         ///
                  28
LITTLER MENDELSON
                                                                                 3.
      ATTORNEYS AT LAW
3960 Howard Hughes Parkway
          Suite 300
 Las Vegas, NV 89169-5937
        702.862.8800
                                Case 2:19-cv-02214-APG-BNW Document 25
                                                                    24 Filed 06/22/20
                                                                             06/18/20 Page 4 of 4



                     1
                                      7.        Extensions or Modification of the Discovery Plan and Scheduling Order
                     2
                                      In accordance with Local Rule 26-4, any stipulation or motion for modification or extension
                     3
                             of this discovery plan and scheduling order must be made at least twenty-one (21) days prior to the
                     4
                             expiration of the subject deadline.
                     5
                                      Accordingly, the parties stipulate, subject to approval of this Court, to the following new
                     6
                             proposed deadlines:
                     7

                     8                                        Current Deadline                Revised Deadline
                     9             Discovery Cut-Off          September 7, 2020               December 7, 2020
                  10               Fed. R. Civ. P.            July 10, 2020                   October 8, 2020
                                   26(a)(2) Disclosures
                  11               (Experts)
                                   Rebuttal Experts           August 10, 2020                 November 9, 2020
                  12
                                   Dispositive Motions        October 8, 2020                 January 6, 2021
                  13
                                   Joint Pretrial Order       November 9, 2020                February 5, 2021
                  14
                                   Fed. R. Civ. P.            November 9, 2020                February 5, 2021
                  15               26(a)(3) Disclosures
                  16
                              Dated: June 18, 2020                               Dated: June 18, 2020
                  17
                              Respectfully submitted,                                  Respectfully submitted,
                  18

                  19          /s/ Andre M. Lagomarsino ___________                     __/s/ Amy L. Thompson________________
                              ANDRE M. LAGOMARSINO, ESQ.                               MONTGOMERY Y. PAEK, ESQ.
                  20          LAGOMARSINO LAW                                          AMY L. THOMPSON, ESQ.
                                                                                       LITTLER MENDELSON, P.C.
                  21          Attorney for Plaintiff
                                                                                       Attorneys for Defendant
                  22

                  23                                                    IT IS SO ORDERED.
                  24                                                              22nd           June
                                                                        Dated this ____ day of ____________, 2020.
                  25
                                                                        _____________________________________
                  26                                                    UNITED STATES MAGISTRATE JUDGE
                  27
                             4848-7515-2320.1 057419.1005
                  28
LITTLER MENDELSON
                                                                                  4.
      ATTORNEYS AT LAW
3960 Howard Hughes Parkway
          Suite 300
 Las Vegas, NV 89169-5937
        702.862.8800
